Citation Nr: 0819848	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  98-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1961 
and May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified in January 2004 at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  In April 2008, the veteran indicated in 
writing that he does not wish to appear at another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In June 2004 the Board remanded the veteran's claim to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)).  That statute law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law particularly required VA to obtain 
any relevant records held by any Federal department or 
agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 
2007).

The veteran has asserted that he injured his back in service 
and has suffered with continuing symptoms since the in-
service injury.  During his January 2004 hearing, he reported 
receiving treatment at a United States Public Health Service 
(PHS) Hospital in 1966, within two years after leaving 
service.  He has submitted records from his Official 
Personnel Folder (OPF) for his employment with the United 
States Postal Service (USPS), showing that the PHS 
recommended that the veteran should not lift or strain his 
back muscles or push heavy objects.  However, the underlying 
medical examination and treatment records are not in 
evidence.  These medical records may contain historical 
discussion, and be critical in determining whether the 1966 
incident was a new injury or a recurrence of an old injury 
which began in service.  Therefore, the June 2004 Board 
remand called for VA to attempt to obtain the USPHS treatment 
records, in accordance with the VCAA.

In July 2005 the AMC requested records from the PHS, stating 
that "the claimant has service data on file with your 
agency."  A July 2005 response from the United States 
Department of Health and Human Services indicated that the 
veteran did not serve on active duty with the Public Health 
Service Commissioned Corps.  In March 2006 the AMC requested 
records from the PHS Outpatient Clinic Medical Records 
Custodian relating to a medical examination the veteran 
underwent in 1967.  The claims file does not contain a 
response to that request.

In February 2007 the veteran wrote that when he attempted to 
obtain his records from the PHS he was directed to the 
National Hansen's Disease Program in Baton Rouge, Louisiana.  
When the veteran contacted that entity, he was told that all 
of the PHS Hospital records from Maryland were not received 
and that they should be at the Johns Hopkins Medical Center 
in Baltimore.  He later obtained written notice from Johns 
Hopkins in March 2007 that his records had been destroyed.  
The notice from Johns Hopkins does not specifically state 
whether the destroyed records were from a PHS hospital or 
another PHS medical facility.

The veteran's USPS records also indicate that he had a 
Federal Workman's Compensation claim with the United States 
Department of Labor (DoL).  Therefore, the June 2004 remand 
also required that records be requested from DoL.  The claims 
file does not indicate that such a request was made.  The 
Board noted that a prior request had been made in July 2001, 
without any response.  The VCAA requires that VA continue its 
efforts to obtain the DoL records until they are obtained, 
unless it is reasonably certain and documented that such 
records do not exist or that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2007).

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issues at 
this time.  Moreover, if additional facets of the prior 
remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the veteran, the veteran 
is entitled to have this undertaken.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	After obtaining the necessary releases, 
the RO should request a complete copy 
of the veteran's medical records from 
the U.S. PHS, or any successor 
custodian of such records.  In making 
the request, the RO should make clear 
it is requesting the records of an 
individual who was an employee of the 
U.S. Postal Service, not of he Public 
Health Service, and that he received 
treatment as part of a Federal 
Workman's Compensation claim, and that 
treatment was received beginning in 
1966.  Attempts to obtain these records 
should continue in accordance with 
38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

3.	After obtaining the necessary releases, 
the RO should request a complete copy 
of the veteran's records from the U.S. 
DoL.  In making the request, the RO 
should make clear it is requesting the 
records of an individual who was an 
employee of the U.S. Postal Service, 
that he received treatment as part of a 
Federal Workman's Compensation claim, 
and that treatment was received 
beginning in 1966.  Attempts to obtain 
these records should continue in 
accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing 
regulations.

4.	Thereafter, the RO should readjudicate 
this claim in light of the evidence 
added to the record since the last 
supplemental statement of the case 
(SSOC).  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided an SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


